Citation Nr: 1116841	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  08-23 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for disability manifested by chest pain.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to August 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In January 2011, the Veteran appeared and testified before the undersigned Veterans Law Judge at a Travel Board hearing held in Atlanta, Georgia.  The hearing transcript is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a disability manifested by chest pain.  He claims that such symptoms have been recurrent since his return from the Persian Gulf War in 1991.

To date, the Veteran's reported chest pain symptoms have eluded a specific diagnosis.  He was first evaluated for mid-sternal chest pain, of 7 months duration, in July 1991 which was evaluated as costochondritis.  In April 1992, the Veteran reported that his symptoms included "popping" in his sternum when stretching.  He was again diagnosed with costochondritis in March 2000 and April 2001 with physical findings significant for chest wall tenderness.  His pain was located in the left anterior or substernal location.  In October 2002, he was diagnosed with probable transversus abdominal muscle pull.

Post service, the Veteran has continued to seek treatment for chest pain symptoms.  He has most consistently reported that his chest pain symptoms are not related to exertional activity.  

VA cardiology consultations, which included laboratory testing, electrocardiogram, echocardiogram, myocardial perfusion study and catheterization, have determined a probable non-cardiac origin to the chest pain.  Differential diagnoses included chest pain as a symptom of service-connected posttraumatic stress disorder and/or gastritis.  There has not been any consideration given to a diagnosis of costochondritis.

In April 2010, a VA Compensation and Pension (C&P) examiner concluded that the Veteran's chest pain symptoms were not attributable to a cardiac origin or part of a disability pattern indicative of undiagnosed illness.  This examiner, however, did not consider the differential diagnosis of costochondritis diagnosed in service or the postservice assessments of chest pain as a symptom of service-connected PTSD and/or gastritis.  On the facts of this case, the Board finds that clarifying opinion considering these differential diagnoses for chest pain must be obtained prior to any further appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's clinical records of treatment at the Carl Vinson VA Medical Center since February 2011. 

2.  Upon completion of the above, schedule the Veteran for appropriate VA examination(s) to determine the probable diagnosis and etiology of the Veteran's chest pain symptoms (if any).  The claims folder must be provided to the examiner(s) for review.

Following examination and review of the claims folder, the examiner is first requested to determine the probable diagnosis of the Veteran's chest pain symptoms (if any), including differential diagnoses such as the costochondritis diagnosed in service or the postservice assessments of chest pain as a symptom of service-connected PTSD and/or gastritis.  To determine the current diagnosis, the examiner should conduct all tests deemed necessary and consult with any specialist as deemed appropriate.  The examiner may also find that there is nothing physically wrong with the Veteran, but is asked to explain the basis of this finding. 

For any objectively manifested disability manifested by chest pain (other than symptoms attributable to service-connected PTSD and/or gastritis), the examiner is requested to provided opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that such disorder first manifested in service and/or is causally related to event(s) during service?

The examiner is also requested to provide a rationale for any opinion expressed.  If the examiner finds it impossible to provide any requested opinion without resort to pure speculation, he or she should so indicate which includes the reason(s) why such an opinion would be speculative.

3.  Thereafter, readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

